Here is no acknowledgment of the debt, but only acknowledgment it was not paid. There must be an acknowledgment of the debt. The authorities cited, which are 2 Burr., 1097, and Doug., 652, went upon the acknowledgment of the debt, not of a fact which shows it to be unsatisfied; and the jury found accordingly.
See, also, Bank v. Sneed, 10 N.C. 500, in which counsel took an extended view of all the cases upon the subject, and the Court recognized the principle of those which require an acknowledgment of a present subsisting debt to take a case out of the statute.
Cited: Wells v. Hill, 118 N.C. 907.